                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No: 7:19-CV-64-BO


U.S. EQUAL EMPLOYMENT                          )
OPPORTUNITY COMMISSION,                        )
                                               )
                               Plaintiff,      )
                                               )
                       V.                      )                      ORDER
                                               )
COTTLE STRAWBERRY                              )
NURSERY, INC.,                                 )
                                               )
                               Defendant.      )


       The Court has been advised that the parties have reached a complete settlement of the

case. The parties are therefore DIRECTED to file a stipulation of dismissal within forty-five

(45) days of the date of this order, subject to the right of any party to provide notice to the Court

within that time that the settlement will not be consummated. Failure to comply with this order

will result in this matter being dismissed with prejudice at the close of the forty-five day period.



SO ORDERED, this        r     day of February 2020.




                                             7/Z~/2~
                                               CHIEF UNITED STA TES DISTRICT JUDGE




           Case 7:19-cv-00064-BO Document 20 Filed 02/06/20 Page 1 of 1
